State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 10, 2016                    521340
________________________________

In the Matter of CHRISTOPHER
   SHAPARD,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   January 19, 2016

Before:   Peters, P.J., Egan Jr., Devine and Clark, JJ.

                             __________


     Christopher Shapard, Comstock, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding
challenging a determination finding him guilty of violating
certain prison disciplinary rules. The Attorney General has
advised this Court that the disciplinary determination has since
been administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the mandatory
$5 surcharge will be refunded to petitioner's inmate account. In
view of this, and given that petitioner has received all of the
relief to which he is entitled, the petition is dismissed as moot
                              -2-                  521340

(see Matter of Rizzuto v Prack, 134 AD3d 1263, 1263 [2015];
Matter of Streeter v Annucci, 131 AD3d 771, 772 [2015]).
Petitioner's request for costs is denied, but we do award
disbursements in the amount of $15 (see Matter of Gillard v Maly,
106 AD3d 1347, 1347 [2013]).

     Peters, P.J., Egan Jr., Devine and Clark, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs, but with disbursements in the amount of $15.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court